Citation Nr: 1741719	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from December 1990 to June 1991, from May 2001 to October 2001, and from November 2002 to October 2003, and has additional time served in the Nebraska National Guard.  The Veteran served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This issue was previously remanded in June 2015 and April 2016.  

The Veteran testified before a VA Decision Review Officer in January 2014, and subsequently testified before the undersigned Veteran's Law Judge (VLJ) via videoconference in November 2014.  Transcripts of both hearings were prepared and added to the record.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's sleep apnea is caused or aggravated by his military service or service-connected bilateral knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran has asserted that his sleep apnea began during his active duty service and that it was caused by his active duty service.  Alternatively, the Veteran has asserted that his sleep apnea was caused or aggravated by his service-connected bilateral knee disability.  Specifically, the Veteran has asserted that he snored during service and that he now wakes several times per night despite the use of a prescribed CPAP machine.  He reported using a CPAP machine for more than five years.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

As it pertains to a current disability, the Veteran has been diagnosed with sleep apnea and the Board finds that there is a current disability for service connection purposes.  As the current diagnosis of sleep apnea accounts for the sleep problems/symptoms reported by the Veteran, service connection is not warranted for an undiagnosed illness when considering 38 C.F.R. § 3.317 (2016) (Compensation for certain disabilities occurring in Persian Gulf veterans).  

As it pertains to an in-service event or injury, the Board finds that the evidence is against a finding that the Veteran had a sleep disorder during service.  The Veteran reported that he snored frequently in service.  He also submitted a buddy statement indicating that during his 2001 deployment he snored a lot and seemed to have trouble sleeping.  However, throughout his active duty service he denied having frequent trouble sleeping on several different occasions, to include May 1991, December 1992, February 1996, March 2001, and October 2001.  He also denied easy fatigability in March 2001.  Sleep difficulties were also not noted on his examinations during service.  As discussed below, snoring alone is not confirmatory of sleep apnea.  Therefore, the Board finds that the evidence is insufficient to find an in-service event or injury for service connection purposes.  Nonetheless, as noted the Veteran has also asserted that his sleep apnea is related to his service-connected bilateral knee disability.

As it pertains to a nexus between the Veteran's current sleep apnea disability and service or to another service-connected disability, the evidence of record is negative to his claim.

In February 2014 the Veteran's file was reviewed by a VA examiner who indicated that the Veteran did not have sleep studies or treatment notes indicating a sleep apnea diagnosis.  The VA examiner also noted that the Veteran did not have any instances of a sleep disability during service, and indicated that sleep apnea had a very clear and specific etiology and diagnosis.  As there was no evidence of a current diagnosis or evidence of a specific exposure event, the VA examiner found it was less likely than not that the Veteran's sleep apnea resulted from service in Southwest Asia.

In August 2015 the Veteran's file was again reviewed pursuant to the Board's June 2015 remand directive.  At the time the VA examiner noted that the Veteran had no VA treatment records or other treatment records in the file to show evidence of a sleep apnea disability, and that there was no evidence of a sleep study.  Likewise, the VA examiner noted that the Veteran had no evidence of a sleep disability during service despite his allegations of heavy snoring, which was noted in a buddy statement.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea had its onset or was otherwise etiologically related to his periods of active service.  Additionally, the VA examiner opined that the Veteran's knee disability did not cause sleep apnea.  The VA examiner reasoned that there are risks that cause sleep apnea, but a knee disability was not one of them.  He also noted that whether the Veteran's knees aggravated his sleep apnea was not known and would amount to speculation.  

In August 2016 the Veteran's file was again reviewed pursuant to the Board's April 2016 remand directives.  At the time the VA examiner maintained that the Veteran did not have any sleep studies or treatment notes in the record indicating that he had a diagnosis of sleep apnea.  However, after interviewing the Veteran he was able to solicit the sleep study report from the clinic that performed the study, and the study diagnosed the Veteran with severe sleep apnea.  Even after reviewing the evidence the VA examiner indicated that whether the Veteran's sleep apnea began during his active duty service was completely unknown.  He noted that the Veteran had several periods of active duty service and when diagnosed in 2010 the sleep apnea was already severe so it was unclear when sleep apnea would have begun without resorting to speculation as the limits of medical knowledge had been reached.  

The examiner found the current sleep related complaints were due to the diagnosed sleep apnea.  The VA examiner noted that the Veteran had complained that his sleep-related complaints were due to service in the Persian Gulf, but that Gulf service does not cause sleep apnea based on medical literature.  Additionally, the VA examiner reaffirmed that the Veteran's sleep apnea was not caused or aggravated by his service-connected knee disability.  He reasoned that there were risks for sleep apnea but that the knee complaints were not one of them, and that there was no medical literature to support a link between the a knee disability and sleep apnea.  Moreover, the VA examiner noted that the Veteran had only minimal degenerative joint disease in the knees, which suggested that the knee disability did not aggravate the Veteran's sleep apnea.  Lastly, the VA examiner considered the Veteran's complaints of snoring in service and noted that this could be an indication of sleep apnea, but that there were many people who snore who do not have sleep apnea, and that therefore snoring was not confirmatory of sleep apnea.  

Based on the record, the Board finds that the sum of the evidence is against the Veteran's claim.  In making this determination the Board affords great weight to all of the VA examiners' opinions, when viewed together.  These opinions are based on a review of the Veteran's treatment records (and in some instances, an interview with the Veteran).  Despite the Veteran's lay statements describing snoring in service (to include the buddy statement), the Board finds that there is no competent evidence to support a nexus between the Veteran's active duty service and sleep apnea, or that the Veteran's service-connected knee disability caused or aggravated his sleep apnea.  As noted by the examiners, many people without sleep apnea snore and while snoring can be suggestive of sleep apnea it is not confirmatory.  The most recent examiner opined that specifically focusing on snoring is not evidence that sleep apnea actually began on these dates.  In this regard, there is nothing suggestive of sleep apnea during service other than the reported snoring.  As noted earlier, the Veteran reported on multiple occasions that he did not have trouble sleeping in service, and on one occasion denied easy fatigability.  

Simply put, the evidence as a whole is against a finding that sleep apnea began during or is otherwise related to service.  The only suggestion of sleep apnea during service is the Veteran's snoring, medical professionals indicate that the snoring is not evidence of sleep apnea beginning in service, and there are no other indications of sleep apnea in service.  

The evidence is also against a finding that sleep apnea is caused or aggravated by the Veteran's knee disability.  As noted by the examiners, medical literature does not support a finding that a knee disability can cause sleep apnea or is in any way linked to sleep apnea, and the fact that the Veteran has minimal arthritis suggests that the sleep apnea would not be aggravated by the knee disability.   The Veteran has not submitted any competent evidence suggesting his knee disability caused or worsened sleep apnea.  

The Board notes that the 2010 sleep study referenced in the August 2016 VA examination is not of record, however the sleep study only confirmed a current diagnosis of severe sleep apnea, which the Board concedes.  The Board relies on the expert VA examiner to report the findings.  Moreover, the Veteran was provided an opportunity to solicit any outstanding treatment notes, to include the sleep study, but he did not respond to the RO's attempts to obtain the records.  Overall, the only evidence outside of lay statements was the negative nexus findings of the VA examiners.  The Veteran has offered no other evidence to the contrary.  Given the lack of an in service event and a lack of nexus between the present disability and military service or to another service-connected disability, the Board finds that service connection must be denied.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  


ORDER

Entitlement to service connection for a sleep disorder is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


